Citation Nr: 1310302	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  10-32 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's net worth is excessive for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  

On his substantive appeal form, filed in August 2010, the Veteran requested a hearing before the Board to be held at the VA Regional Office in Houston, Texas.  In December 2011, the Veteran requested that his Board hearing be conducted in Washington, D.C.  

In April 2012, the Board informed the Veteran that his hearing was scheduled for June 25, 2012.  In two separate letters, received in May 2012, the Veteran indicated that a Board hearing was no longer necessary and need not be held.

The appeal is REMANDED to the Pension Management Center via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to nonservice-connected pension benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to 38 U.S.C.A. § 1521(a), nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  Basic entitlement exists if, among other things, the Veteran meets certain net worth and annual income requirements. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.274.

Since the most recent statement of case (SOC) was issued in June 2010, the Veteran submitted new evidence suggesting that his financial status may have changed significantly since his claim was initially filed in July 2009.  Specifically, he submitted letters from the Social Security Administration which reflect changes have been made in the benefit payments received by the Veteran and his spouse.  He also submitted various medical care bills, medical insurance bills, and property tax assessments.  Finally, he submitted two weekly paystubs, dated in April 2010, indicating that he was working 8 hours a week.  

As a waiver of RO consideration of this new evidence was not received, the agency of original consideration (Pension Management Center) must be given an opportunity to review these additional records and issue a supplemental SOC.  See 38 C.F.R. §§ 19.31, 20.1304.  Prior to doing so, it must also attempt to obtain updated financial information from the Veteran and any other relevant source regarding the Veteran's net worth and countable income from 2010 to the present.  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he submit updated financial status report(s) documenting his assets, income and expenses, including unreimbursed medical expenses, from 2010 to the present.  This documentation should include an updated Corpus of Estate Determination form; state and/or federal income tax returns, and any other relevant income documentation from 2010 to the present.  Any received documents should be included in the claims folder for future review. 

2.  After completing the above actions, and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


